                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ATLANTA DIVISION


              GLENN HEAGERTY,
                         Plaintiff,                          CIVIL ACTION FILE NO.
                  v.                                         1:18-CV-01233-CAP-CMS
              EQUIFAX INFORMATION
              SERVICES LLC, and NATIONAL
              CONSUMER TELECOM &
              UTILITIES EXCHANGE, INC.,
                         Defendants.


                                                    ORDER

                   This matter is before the Court on Plaintiff’s and Defendant Equifax Information

             Services LLC’s joint motion for an extension of the discovery deadline for the limited

             purposes described in the motion. [Doc. 44]. For the reasons discussed in the motion,

             these parties request a 30-day extension of the current March 8, 2019 discovery

             deadline.

                   After due consideration, the motion is GRANTED and applies to all parties in

             this litigation. The discovery period is hereby extended to April 8, 2019 for the limited

             purpose of taking the deposition of Plaintiff’s wife. With regard to any remaining

             unresolved discovery disputes, the parties must comply with the procedures set out in




AO 72A
(Rev.8/82)
             this Court’s Scheduling Order issued on June 6, 2018 and bring any discovery disputes

             to my attention no later than April 8, 2019. [Doc. 23].

                   IT IS SO ORDERED, this 8th day of March, 2019.




                                                    CATHERINE M. SALINAS
                                                    UNITED STATES MAGISTRATE JUDGE




                                                       2




AO 72A
(Rev.8/82)
